 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Troy Reiss
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              CASE NO. 1:19-CR-00184-DAD-BAM
12                                 Plaintiff,               STIPULATION TO CONTINUE
                                                            STATUS CONFERENCE; AND
13   v.                                                     ORDER
14   TROY REISS,                                            DATE: May 26, 2020
                                                            TIME: 1:00 p.m.
15                                 Defendants.              JUDGE: Hon. Barbara A. McAuliffe
16

17
                                                 STIPULATION
18
            COMES NOW, Defendant, Troy Reiss, by and through his attorney of record, Monica L.
19
20 Bermudez and The United States of America, by and through its counsel of record, Thomas Newman,

21 hereby stipulate as follows:

22          1.      By previous order, this matter was set for status on March 23, 2020 at 1:00 p.m.
23
            2.      By this stipulation, defendants now move to continue the status conference until May
24
     26, 2020 at 1:00 p.m. before the Honorable Barbara A. McAuliffe, and to exclude time between the
25
     date of this stipulation and May 25, 2020 under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),
26
     (ii) and (iv). The government joins in this request.
27

28          3.      The parties agree and stipulate, and request that the Court find the following:
                                                        1
29

30
            a.      Counsel for defendant needs additional time to conduct investigation and review all
 1
     discovery that has been provided to defense counsel.
 2

 3          b.      Counsel for defendant believes that failure to grant the above-requested continuance

 4 would deny counsel the reasonable time necessary for effective preparation, taking into account the

 5 exercise of due diligence.

 6
            d.      The government does not object to, and agrees with, the requested continuance.
 7
            e.      Based on the above-stated findings, the ends of justice served by continuing the case
 8
     as requested outweigh the interest of the public and the defendant in a trial within the original date
 9

10 prescribed by the Speedy Trial Act.

11          f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

12 seq., within which trial must commence, the time period of the date of this stipulation to May 25,

13 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

14
     (ii) and (iv) because it results from a continuance granted by the Court at defendants’ request on the
15
     basis of the Court's finding that the ends of justice served by taking such action outweigh the best
16
     interest of the public and the defendants in a speedy trial.
17

18          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of

19 the Speedy Trial Act dictate that additional time periods are excludable from the period within which
20 a trial must commence.

21
            IT IS SO STIPULATED.
22
     DATED: March 18, 2020
23

24                                          /s/ Monica L. Bermudez
                                            MONICA L. BERMUDEZ
25                                          Counsel for Defendant
                                            TROY REISS
26

27

28
                                                         2
29

30
 1 DATED: March 18, 2020

 2
                                          /s/Thomas Newman
 3                                        THOMAS NEWMAN
                                          Assistant United States Attorney
 4

 5

 6
                                                  ORDER
 7

 8          IT IS SO ORDERED that the 3rd Status Conference is continued from March 23, 2020 to

 9 May 26, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. The time period of

10 the date of this order to May 26, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §§

11 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by the

12 Court at defendants’ request on the basis of the Court’s finding that the ends of justice served by

13 taking such action outweigh the best interest of the public and the defendant in a speedy trial.

14
     IT IS SO ORDERED.
15

16      Dated:     March 18, 2020                            /s/ Barbara   A. McAuliffe               _
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25
26

27

28
                                                       3
29

30
